Name: 93/160/EEC: Commission Decision of 17 February 1993 drawing up a list of third countries from which Member States authorize the importation of semen of domestic animals of the porcine species
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  trade;  agricultural policy;  cooperation policy;  health
 Date Published: 1993-03-19

 Avis juridique important|31993D016093/160/EEC: Commission Decision of 17 February 1993 drawing up a list of third countries from which Member States authorize the importation of semen of domestic animals of the porcine species Official Journal L 067 , 19/03/1993 P. 0027 - 0028 Finnish special edition: Chapter 3 Volume 48 P. 0238 Swedish special edition: Chapter 3 Volume 48 P. 0238 COMMISSION DECISION of 17 February 1993 drawing up a list of third countries from which Member States authorize the importation of semen of domestic animals of the porcine species(93/160/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (1) and in particular Article 7 thereof, Whereas in view of the imports into the Community of semen of domestic animals of the porcine species it is necessary to draw up a list of third countries; Whereas in order to draw up a list of third countries from which Member State authorize importation of porcine semen it is appropriate to take account of the list of third countries from which Member States authorize the importation for live pigs, the countries from which Member States currently authorise the importation of semen from domestic animals of the porcine species, and the animal health status of these countries; Whereas while respection the limitations arising from the adoption of the list, imports of semen will continue to be subject to national provisions in respect of health and veterinary inspection in so far as they are not already subject to any Community health protection measures; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The importation of semen from domestic animals of the porcine species shall be authorized only from third countries which appear on the list in the Annex to this Decision. Article 2 This Decision is addressed to Member States. Done at Brussels, 17 February 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 62. ANNEX List of third countries from which Member States shall authorize the importation of semen of domestic animals of the porcine species: Austria Canada Finland New Zealand Norway Sweden Switzerland United States of America